      Case 1:20-cv-03180-JTR      ECF No. 17   filed 07/27/21   PageID.2047 Page 1 of 2




 1
 2
 3                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 4
 5                         UNITED STATES DISTRICT COURT                 Jul 27, 2021
                                                                           SEAN F. MCAVOY, CLERK
 6                        EASTERN DISTRICT OF WASHINGTON

 7
     JENAYA B.,                                  No. 1:20-CV-3180-JTR
 8
 9                       v.                      ORDER GRANTING STIPULATED
10                                               MOTION FOR REMAND PURSUANT
     KILOLO KIJAKAZI, ACTING                     TO SENTENCE FOUR OF 42 U.S.C. §
11   COMMISSIONER OF SOCIAL                      405(g)
     SECURITY,1
12
13                   Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16.
18   Attorney Victoria B. Chhagan represents Plaintiff; Special Assistant United States
19   Attorney Sarah Moum represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 4. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.       The parties’ Stipulated Motion for Remand, ECF No. 16, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:20-cv-03180-JTR     ECF No. 17    filed 07/27/21   PageID.2048 Page 2 of 2




 1   Commissioner of Social Security for further administrative proceedings pursuant to
 2   sentence four of 42 U.S.C. § 405(g).
 3         On remand, the Commissioner will (1) update the record; (2) obtain a
 4   consultative psychological examination regarding the claimant’s mental status
 5   functioning; (3) offer the claimant the opportunity for a new hearing; (4) further
 6   evaluate the medical opinion evidence; (5) continue through the sequential
 7   evaluation process, (6) obtaining additional medical and vocational expert
 8   testimony as necessary; and (7) issue a new decision.
 9         2.     Judgment shall be entered for PLAINTIFF.
10         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
11   STRICKEN AS MOOT.
12         4.     An application for attorney fees and costs may be filed by separate
13   motion.
14         IT IS SO ORDERED. The District Court Executive is directed to enter this
15   Order, forward copies to counsel, and CLOSE THE FILE.
16         DATED July 27, 2021.
17
18                                _____________________________________
                                            JOHN T. RODGERS
19                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
